Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated February 20, 1980 and made after a statutory fair hearing, which affirmed a determination of the local agency denying petitioner’s application for a supplemental grant for furniture. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The State commissioner’s determination is supported by substantial evidence. Margett, J. P., O’Connor, Weinstein and Bracken, JJ., concur.